OPINION — AG — **** RADAR UNITS — CLAIMS — COURT FUNDS **** UNAPPROPRIATED SURPLUS COURT FUNDS WHICH WERE IN EXISTENCE ON MAY 17, 1968, AND HAVE NOT YET BEEN SPENT FOR RADAR AND RADIO UNITS FOR TRAFFIC LAW ENFORCEMENT IN CONFORMA6TION WITH THE PROVISIONS OF 62 Ohio St. 1961 338 [62-338]. RADAR AND RADIO UNITS FOR TRAFFIC LAW ENFORCEMENT MAY NO BE PURCHASED WITH MONEY FROM THE NEW COURT FUND. CITE: 20 Ohio St. 1968 Supp., 1304 [20-1304], 20 Ohio St. 1968 Supp., 1309 [20-1309] PRUDENCE LITTLE ** SEE: OPINION NO. 69-310 (1989) ** SEE: OPINION NO. 69-209 (1969) **